Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted September 30, 2022, wherein claims 1 and 15-17 are amended, claims 14 and 18 are canceled, and new claims 29 and 30 are introduced.  This application claims benefit of provisional application 62/863239, filed June 18, 2019.
Claims 1, 15-17, 19-21, and 24-30 are pending in this application.
Claims 1, 15-17, 19-21, and 24-30 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 30, 2022, with respect to the rejection of claims 1, 15-17, 19-21, and 24-28 under 35 USC 102(a)(1) for being anticipated by Alvarez et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to recite specific amounts of the two active agents.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 30, 2022, with respect to the rejection of claims 1, 14, 19-21, and 24-28 under 35 USC 102(a)(1) for being anticipated by Ganapati et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the mitochondrial uncoupler be a specific compound not described by Ganapati et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 30, 2022, with respect to the rejection of claim 18 under 35 USC 103 for being obvious over Ganapati et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the mitochondrial uncoupler be a specific compound not described by Ganapati et al.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained and applied to different claims in view of the amendment submitted September 30, 2022:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-17, 19-21, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US pre-grant publication 2017/0182076, of record in previous action)
	Independent claim 1 is directed to a therapeutic method comprising administering a combination of a nicotinyl riboside compound and a metabolic uncoupler to a subject suffering from a disorder which is broadly defined as a mitochondria-related disease or condition.  Dependent claims 2-9 more narrowly define the specific mitochondria-related condition being treated.  Dependent claims 10-13, 15-16, and 23 further define the specific therapeutic agents being administered.  Dependent claims 17 and 19 further require that the composition is administered as a controlled, slow, or sustained release form.  Dependent claims 20-22 further specify particular effects of treatment.  Dependent claims 24 and 25 further require the administration of an additional therapeutic agent such as a PARP inhibitor.
	Alvarez et al. discloses a method of treating a disorder associated with mitochondrial dysfunction by administering to a subject in need thereof one or more compounds that increase intracellular NAD+, for example nicotinamide riboside. (p. 1 paragraphs 8-10) Additional compounds that can be administered in this method include a PARP-1 inhibitor and an AMPK activator. (p. 1 paragraph 13) AMPK agonists include the metabolic uncoupler DNP.  This disclosure therefore describes the process recited in independent claim 1 as well as dependent claims 15, 16, and 24-26.  In a specific embodiment the active compounds are prepared as a controlled release formulation, such as a microencapsulated delivery system including a polymer, or alternately a liposomal suspension. (p. 10 paragraph 95) methods utilizing these formulations meet the limitations of claims 15, 17, and 19.  Regarding claims 20 and 30 providing mild, sustained mitochondrial uncoupling or increasing the reduced cytotoxic effect merely describes an effect of the claimed composition, especially when administered as a sustained release composition, rather than an actual further limitation of the steps performed.  Regarding claim 21, figure 30A-B discloses that treatment with the disclosed combinations increases NAD+ content of various tissues and decreases NADH such that the ratio of these two molecules is increased within the range described in this claim.  Furthermore figures 30A and 30B disclose that treatment of mice according to the disclosed therapy results in increased NAD+ and reduced NADH levels, for example in muscle tissue.  Observing the magnitude of the increase in NAD+ and decrease in NADH, it is clear that practicing the invention disclosed by Alvarez results in an increase of the NAD+/NADH ratio of over 100%, meeting the limitations of claims 21 and 27-28.
While Alvarez et al. does not specifically disclose the dosage of each of the therapeutic agents to be administered, one of ordinary skill in the art would have recognized that the dosage of a therapeutic agent to be administered is a result-effective variable.  Therefore as discussed in MPEP 2144.05(II) it would have been obvious to one of ordinary skill in the art to determine the optimal dosage of these active agents to administer to the subject to achieve the desired therapeutic effect, rendering the claims prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 13, 2022, with respect to the above ground of rejection, have been fully considered and not fond to be persuasive to remove the rejection.  With respect to the finding of anticipation over Alvarez et al., Applicant argues that Alvarez does not expressly or inherently teach the dosage of the compound (V) or (VI) and the mitochondrial uncoupler.  However, with respect to the finding of obviousness and the argument that one of ordinary skill in the art would have found determining a particular dosage of an active agent to be obvious, Applicant declines to argue against this rationale and merely states that claims 14 and 18 have been canceled.  
Additionally, with respect to the reference Perry et al. cited with the 9/30/2022 information disclosure statement, Applicant argues that figres S3 and S4 of the supplementary materials of this reference establish the relevance of the about 50 µM dosage of the mitochondrial uncoupler now recited in the claims.  To the extent that this is taken as an argument that Applicant has discovered the criticality or unexpected effect of the claimed dosage, it is unpersuasive.  The therapeutic dosage of the controlled release DNP composition administered to rats in this experiment is 1 mg/kg. (See the third paragraph of p. 10 of the supporting information) Figure S4(B) discloses that this dosage resulted in a sustained peak dosage of slightly more than 10 µM.  By comparison, the toxic 25 mg/kg immediate release DNP formulation (figure S4(A)) resulted in a peak plasma concentration of slightly over 300 µM.  These data do not provide any showing that the claimed value of 50 µM is at all critical or unexpected, as opposed to the much lower value tested by Perry et al.
Therefore this rejection is maintained as it applies to the presently pending claims.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15-17, 19-21, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended refers to dosages of active ingredients of 100 µmol/L and 50 µmol/L.  These numbers do not refer to an absolute dose but rather to a concentration.  It is unclear from the wording of the claims whether this refers to the concentration of the active ingredient in the pharmaceutical composition being administered, in the subject’s plasma, or in some particular tissue, for example, thereby rendering the claims indefinite.
Claim 1 further recites the chemical formulae:

    PNG
    media_image1.png
    143
    476
    media_image1.png
    Greyscale

These formulae are so illegible that the identity of the compound being described cannot be clearly determined.  For example it is unclear whether they contain a phopsphonyl or a sulfonyl group.  The structure on the left also appears to possible contain two occurrences of a variable -OR3 which is not defined in the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-17, 19-21, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. as applied to claims 1, 15-17, 19-21, 24-28, and 30 above, and further in view of Shulman et al. (PCT international publication WO2015/031756, reference included with PTO-1449)
The disclosure of Alvarez et al. is discussed above.  Alvarez et al. does not disclose a specific dosage or plasma concentration of dinitrophenol.  While as discussed above it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust a result-effective variable such as the dosage of a therapeutic agent, even assuming for the sake of argument that this element of the claims is not obvious over Alvarez et al. alone, it would have been obvious further in view of the disclosure of Shulman et al.
Shulman et al. discloses methods of treating disorders including non-alcoholic fatty liver disease, type 2 diabetes, and metabolic syndrome comprising administering 2,4-DNP to a subject in need thereof. (p. 2 lines 7-29) These diseases include conditions described in paragraph 79 of Alvarez et al. as metabolic disorders treatable by the method described therein.  Shulman et al. further discloses administering DNP at an amount that achieves a steady-state plasma concentration of from 0.05-200 µM in the subject which encompasses the claimed value of 50 µM. (p. 3 lines 1-2) It would have been obvious to one of ordinary skill in the art at the time of the invention to use the plasma concentration range described by Shulman et al. as a starting point in determining the optimal amount of DNP to administer in a method of treating these conditions.  According to MPEP 2144.05(I), when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Additionally, with respect to the use of a sustained release form of the mitochondrial uncoupler as described in present claim 15, Shulman et al. specifically describes an extended release form of DNP with a superior therapeutic window to immediate release DNP. (p. 17 line 22 – p. 19 line 10, p. 21 lines 8-16) It would have been obvious to one of ordinary skill in the art at the time of the invention to use this extended release form in the method described by Alvarez et al. because it is described as having improved properties such as lower toxicity compared to DNP administered in an immediate release form.
For these reasons the invention taken as a whole is prima facie obvious.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. as applied to claims 1, 15-17, 19-21, 24-28, and 30 above, and further in view of Shulman et al. ‘598. (PCT international publication WO2015/031598, Reference included with PTO-892)
The disclosure of Alvarez et al. is discussed above.  Alvarez et al. does not disclose the specific DNP methyl ester prodrug recited in claim 29.  However, Shulman et al. ‘598 discloses that DNP (2,4-dinitrophenol) was taken off the market because of fatal hyperthermia. (p. 1 line 27 – p. 2 line 2) Shulman et al. ‘598 further discloses prodrugs of DNP. (p. 2 line 7 – p. 3 line 12) In a specific embodiment the compound is 2,4-dinitrophenyl methyl ether. (p. 4 line 9) Disorders treatable using this compound include metabolic disorders falling within those described by Alvarez et al. (p. 4 line 23 – p. 5 line 4) These compounds lack the systemic toxicities associated with DNP. (p. 11 lines 15-17)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the DNP methyl ester described by Shulman et al. ‘598 in place of DNP in the method described by Alvarez et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Shulman et al. discloses this compound as being superior to DNP in that it does not produce systemic toxicity. 
For these reasons the invention taken as a whole is prima facie obvious.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. as applied to claims 1, 15-17, 19-21, 24-28, and 30 above, and further in view of Geisler et al. (US pre-grant publication 2017/0252347, cited in PTO-892)
The disclosure of Alvarez et al. is discussed above.  Alvarez et al. does not disclose the specific DNP methyl ester prodrug recited in claim 29.  However, Geisler et al. discloses treatment of various types of diseases using prodrugs of DNP. (p. 2 paragraph 10) These include carbamate prodrugs. (p. 2 paragraph 18) Specific carbamate prodrugs include piperidine, morpholine, piperazine, and N-alkyl-piperazine prodrugs. (p. 4 structures 37-39)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the DNP methyl ester described by Geisler et al. in place of DNP in the method described by Alvarez et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Geisler et al. discloses this compound as being an equivalent to DNP usable for the same purpose. 
For these reasons the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15-17, 19-21, 24-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11286274 (Cited in PTO-892, herein referred to as ‘274) in view of Alvarez et al. (US pre-grant publication 2017/0182076, of record in previous action)
Claim 1 of ‘274 claims a method of increasing the level of NAD+ in a cell of a subject comprising administering to the subject one of the compounds (I) or (II) recited in present claim 1 in combination with a PARP inhibitor.  ‘274 does not claim a method wherein the PARP inhibitor is DNP.
The disclosure of Alvarez is discussed above.  It would have been obvious to one of ordinary skill in the art to practice the invention claimed by ‘274 as part of the therapeutic method described by Alvarez et al.  One of ordinary skill in the art would have done so because the elements of the NAD precursor compound and the PARP inhibitor are disclosed elements of Alvarez’s method, and therefore practicing this method further including administering DNP would also involve practicing the claimed method of ‘274.

Claims 1, 15, 16, 20, 24, 26, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-14 of copending Application No. 17/842158 (unpublished application, cited in PTO-892, herein referred to as ‘158) in view of Geisler et al. (US pre-grant publication 2017/0252347, cited in PTO-892)
Claim 1 of ‘158 claims a method of treating an immune, kidney, liver, or hemolytic disorder, or a disorder associated with oxidative stress  comprising administering to a subject in need thereof an effective amount of NRH or NARH or reduced derivatives thereof, which are compounds falling within the scope of formulae (I) and (II) in present claim 1.  Dependent claims 2-7 of ‘158 claim specific dosage ranges of these compounds, indicating that the dose is a result-effective variable.  Dependent claims 11-14 claim further administering one or more additional active agents.
The claims of ‘158 do not specifically claim a method wherein one of the additional active agents is a DNP prodrug.  However, Geisler et al. discloses a method of treating various conditions including autoimmune disorders comprising administering DNP or a prodrug thereof to a subject. (p. 2 paragraphs 10 and 18) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use DNP or a prodrug of DNP as one of the additional active agents in the method claimed by Geisler et al.  One of ordinary skill in the art would have been motivated to use this active agent because Geisler et al. discloses that it is useful for treating autoimmune disorders, which are immune disorders as recited by ‘158.
Regarding the specific amounts of each active agent recited in the claims, because the claims of ‘158 describe specific doses of the compound being administered, one of ordinary skill in the art would have regarded the specific dosage as a result-effective variable and would have determined the appropriate dose of each compound to administer.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 15-17, 19-21, 24-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 31, and 32 of copending Application No. 17/415428 (US pre-grant publication 2022/0062314, cited in PTO-892, herein referred to as ‘428) in view of Alvarez et al. (US pre-grant publication 2017/0182076, of record in previous action)
Claims 27 and 32 of ‘428 claim a method of increasing the level of NAD+ in a cell of a subject comprising administering to the subject one of the compounds (I) or (II) recited in present claim 1 in combination with a PARP inhibitor.  Claim 31 of ‘428 claims specific dosage ranges of these compounds, indicating that the dose is a result-effective variable.  ‘428 does not claim a method wherein the PARP inhibitor is DNP.
The disclosure of Alvarez is discussed above.  It would have been obvious to one of ordinary skill in the art to practice the invention claimed by ‘428 as part of the therapeutic method described by Alvarez et al.  One of ordinary skill in the art would have done so because the elements of the NAD precursor compound and the PARP inhibitor are disclosed elements of Alvarez’s method, and therefore practicing this method further including administering DNP would also involve practicing the claimed method of ‘428.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/14/2022